EXAMINER’S COMMENT
The claim amendments and remarks of January 4, 2022 have been entered. 
Claims 21 and 31-32 have been canceled. 
The previous rejections under (i) 35 U.S.C. § 101, (ii) 35 U.S.C. § 112, and  (iii) 35 U.S.C. § 102/103 have been withdrawn in light of the claim amendments and the accompanying arguments. In particular, independent claim 17 has been amended to recite marker loci NCANNO009113770 (with the corresponding deletion) and NCANNO005134316 (with the corresponding allele in the 3’UTR region).

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to methods of producing Capsicum pepper seed, which comprise (a) obtaining a plurality of Capsicum pepper plants, (b) selecting a first Capsicum pepper plant comprising a Capsanthin-capsorubin synthase (Ccs) allele comprising a polymorphism associated with fruit color at marker locus NCANNO009113770 or marker locus NCANNO005134316, (c) crossing said first Capsicum pepper plant comprising said polymorphism with itself or a second Capsicum pepper plant, (d) repeating steps (a)-(c) to produce a set of near isogenic inbred Capsicum pepper lines that collectively comprise functional and non-functional Capsanthin-capsorubin synthase (Ccs) alleles, and (e) crossing said Capsicum pepper lines to produce seed of near isogenic hybrid plants that comprise combinations of said alleles that result in red, yellow and orange fruit. The prior art fails to teach or reasonably suggest the instantly claimed methods. 
Ccs gene is described as SEQ ID NO:1. The primers and probes used for marker loci NCANNO009113770 and NCANNO005134316 are described in Table 3 on page 15, and at paragraphs 0042-0045 of the Specification. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 17-18, 20, 23, 25-30, and 33-34 are allowed.

Examiner’s Contact Information                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663